Citation Nr: 0813025	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected cervical spine strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected compression fracture, T9, with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to July 
2002, and from March 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon rating decisions of the Department of 
Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO).  In pertinent part, an October 2003, rating decision 
granted service connection for compression fracture, T10, 
with lumbosacral strain, and assigned an evaluation of 20 
percent, effective from June 27, 2003, and also granted 
service connection for cervical spine strain, and assigned an 
evaluation of 10 percent, effective from June 27, 2003.  

A May 2005 rating decision increased the disability rating 
for the veteran's service-connected cervical spine strain 
from 10 percent to 20 percent, effective from June 27, 2003.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A March 2007 rating decision granted a separate 10 percent 
rating for service-connected paresthesias of the right hand, 
and a separate 10 percent rating for service-connected 
paresthesias of the left hand, both associated with cervical 
spine strain and both effective from January 8, 2004.  As 
these ratings stemmed from the veteran's appeal of the 
original rating decision, they were considered part of the 
pending appeal.  

In May 2007, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  At the hearing, the veteran withdrew 
the appeal as to the issues of entitlement to initial ratings 
in excess of 10 percent each for the service-connected 
paresthesias of the right and left hands.  

In an August 2007 Board decision/remand, the issues of 
entitlement to initial ratings in excess of 10 percent each 
for the service-connected paresthesias of the right hand and 
left hands were dismissed, and the issues of entitlement to 
initial ratings in excess of 20 percent each for the service-
connected cervical spine strain and the service-connected 
compression fracture, T10, with lumbosacral strain were 
remanded for additional development.

The service-connected compression fracture occurred at T9, 
not T10, and this correction is noted on the title page and 
throughout this decision.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
service-connected compression fracture, T9, with lumbosacral 
strain has been productive of muscle spasm, pain and 
tenderness; no more than slight limitation of the dorsal 
spine, and no more than moderate limitation of motion of the 
lumbar spine; ankylosis of the dorsal and/or lumbar spine has 
never been objectively demonstrated; and neither demonstrable 
deformity of vertebral body nor the required use of a jury 
mast has been shown.

2.  Since the effective date of service connection, the 
service-connected cervical spine strain has been productive 
of no more than moderate limitation of motion of cervical 
spine; ankylosis of the cervical spine has never been 
objectively demonstrated.

3.  Since September 26, 2003, the thoracolumbar spine segment 
has been manifested by intervertebral disc disease at L4-5 
without incapacitating episodes, lumbosacral strain causing 
muscle spasm, and forward flexion of the thoracolumbar spine 
not limited to less than 30 degrees.

4.  Since September 26, 2003, the cervical spine segment has 
been manifested by non-incapacitating multi-level 
intervertebral disc syndrome, cervical strain causing muscle 
spasm and pain, and forward flexion of the cervical spine not 
limited to less than 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected compression 
fracture, T9, with lumbosacral strain and degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5285, 5292, 5295 (prior to September 
26, 2003); Diagnostic Codes 5235, 5237-5243 (in effect since 
September 26, 2003).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected cervical spine 
strain with degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290, 5295 
(prior to September 26, 2003); Diagnostic Codes 5237,5242, 
5243 (in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the underlying service connection claim by letter 
dated in August 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

With regard to the underlying service connection claims, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  However, the claims of service 
connection were granted, so any defect regarding the content 
of the pre-adjudication notice is moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claims, here, the veteran 
was subsequently provided with adequate notice as to the 
increased rating claims after service connection was granted.  
In letters dated in March 2006, September 2006, and August 
2007, the veteran was notified regarding disability ratings, 
effective dates, and what evidence was necessary to 
substantiate a claim for increase.  The claims were 
readjudicated in a December 2007 supplemental statement of 
the case.  

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what is necessary to substantiate the claims.  
Specifically, he testified at a personal hearing in May 2007 
that his cervical spine and lumbar spine conditions had 
worsened in severity since his last VA examination.  As a 
result of that testimony, the case was remanded for further 
development, to include another VA examination.  The relevant 
rating criteria have been listed, and re-listed on numerous 
rating decisions, the Statement of the Case, and supplemental 
statements of the case, including the most recent 
supplemental statement of the case in October 2007.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, no prejudice to the veteran will result from 
proceeding with this adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks initial ratings in excess of 20 percent for 
the service-connected compression fracture at T9 with 
lumbosacral strain (lumbar spine disability) and the service-
connected cervical spine strain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The claims file reflects that the veteran appeared for VA 
compensation & pension examinations in August 2003, July 
2006, and October 2007.  Additionally, the veteran has sought 
outpatient treatment for back and neck pain consistently 
since his discharge from service in June 2003.  This 
treatment has included pain clinic management, neurological 
testing, x-rays, computerized tomography (CT) scans and 
magnetic resonance imaging (MRI).  

Limitation of motion of the lumbar and cervical spine 
segments has been recorded on VA examination reports as 
follows:  The range of motion (ROM) in degrees of the lumbar 
spine was as follows:

DATE
flexio
n
Extens
ion
Lateral 
flexion
Right / 
Left
Lateral 
Rotation
Right / 
Left
8/20/0
3
0-80
0-35
0-
40
0-
40
0-35
0-35
7/17/0
6
0-80
0-30
0-
30
0-
30
0-30
0-30
10/5/0
7
0-45
0-25
0-
20
0-
20
0-30
0-30

The ROM in degrees of the cervical spine was as follows:

DATE
flexio
n
Extens
ion
Lateral 
flexion
Right / 
Left
Lateral 
Rotation
Right / 
Left
8/20/0
3
0-55
0-40
0-
40
0-
30
0-55
0-55
7/17/0
6
0-30
0-45
0-
45
0-
45
0-70
0-80
10/5/0
7
0-30
0-25
0-
30
0-
30
0-45
0-45

At the August 2003 VA examination, there was tenderness of 
the cervical and lumbosacral spine, with no spasm in the 
cervical spine, but minimal paravertebral muscle spasm in the 
lumbar spine.  X-rays showed a compression fracture at T10.  
X-rays of the cervical and lumbar spine were normal.  The 
examiner described the limitation of motion of the cervical 
spine as "slight."  The examiner noted that the veteran's 
thoracic spine was tender with muscle spasm centered about 
the lower thoracic spine; however limitation of the thoracic 
(dorsal) spine segment was not noted.  

An October 2003 outpatient note indicated that the veteran 
had full range of motion of the back, although he reported 
chronic neck pain and chronic intermittent left upper back 
pain and radiculopathy to the left lower back and to above 
the buttock.  

In November 2003, the veteran continued to complain of pain 
in his neck and lower back, worse on the left side.  The 
veteran reported having episodes when he is unable to stand 
on his left leg because of increasing pain.  The pain was 
worse in the mornings and evenings, and with prolonged 
standing and sitting.  It was noted that the veteran's left 
leg appeared about 1/4 inch longer than his right leg.  He 
began wearing a lift in his right shoe to compensate for the 
difference.  By January 2004, it appeared that the lift was 
working to lessen the pain in his lower back, although he 
reported pain and numbness in his upper extremities.  

VA outpatient records from April 2004 indicate that the 
veteran was involved in a motor vehicle accident (MVA) and 
suffered an exacerbation of his neck and back pain.  

A May 2004 computerized tomography (CT) of the cervical spine 
revealed minimal to mild degenerative change of the lower 
cervical spine.  

At a September 2004 VA clinic note revealed that the veteran 
took Vioxx for pain.  He tried naproxen, tramadol, etodolac, 
deipramine, cyclobenzaprine, and amitriptyline all in the 
past, but without relief.  

A November 2004 magnetic resonance imaging (MRI) of the 
cervical spine revealed congenital canal stenosis, and 
central ventral disc protrusions that accentuate the changes 
of the central canal stenosis at C5-6 and C6-7.  The C5-6 
lesion appeared to mildly deform the contour of the cord 
ventrally.  

A May 2005 MRI of the thoracolumbar spine revealed stable 
compression deformity at T9; changes of degenerative disc 
disease at L4-5; and no evidence of frank disc herniation or 
central canal stenosis.

A May 2005 neurosurgery consult report noted that the veteran 
had good range of motion of his back and neck.  Straight leg 
raising was negative to 90 degrees.  Motor and sensory 
examinations were grossly intact.  The examiner reviewed the 
May 2005 MRI and noted that the veteran had a normal open 
spinal canal, despite some degenerative discs in his lower 
lumbar region.  In the cervical region, the veteran had no 
significant disc disease but  he was born with a narrow 
spinal canal.  Neurosurgery was not recommended.

A June 2005 computerized tomography (CT) scan of the thoracic 
spine confirmed that the veteran's anterior compression 
deformity body was at T9, not T10.  

By January 2006, the veteran was re-started on Flexeril, and 
continued taking Tramadol, but he reported that his pain had 
not improved.  In February 2006, the veteran's condition was 
noted as stable, with no neurological deficit, no significant 
spinal cord pressure or stenosis, and surgery was not 
recommended.  

A March 2006 radiology report of a bone density study 
revealed no osteopenia.  Complaints of worsening back and 
neck pain were noted on VA pain clinic notes from April 2006 
and June 2006.  An April 2006 pain clinic note revealed that 
the veteran received a brief course of physical therapy, but 
it was discontinued when he refused to stop cracking his 
neck.  

At a July 2006 VA examination, the veteran reported that his 
baseline pain was gradually worsening over time.  He had 
trouble sitting or standing or remaining in one position for 
prolonged periods.  His medications included tramadol, 50 mg 
2-3 times per day as needed for pain; cyclobenzaprine 10 mg 
1-3 times a day for pain in the back; and trazodone 50 mg 1/2 
tablet at bedtime to help with sleep.  The examiner noted 
that the veteran had never had any epidural injections on his 
back or neck.  On physical examination, the veteran arose 
easily from his seat and walked without any abnormality of 
gait.  There was no limp or apparent incoordination.  He 
moved easily to and from the examination table.  He did not 
use a cane or a crutch, or a back or neck brace.  There was 
no palpable spasm or obvious deformity or abnormal curvature.  
He did have some restrictions of range of motion, as noted in 
the chart above, but after repetitive motion against 
resistance, the ranges of motion were unchanged.  From a 
supine position, straight-leg raising was 0 to 80 degrees on 
the left and 0-75 on the right.  From a standing position, 
the lumbar area had a normal lordosis.  There was no 
significant spasm or point tenderness.  The impression was 
cervical degenerative disc disease and congenital stenosis.  
There were mild restrictions in flexion and right rotation.  
X-rays were normal.  Regarding the thoracolumbar spine, there 
was a compression fracture at T9.  The pain and discomfort 
caused trouble sleeping.  There was mild restriction in 
flexion only.  Other than the T9 compression fracture, x-rays 
of the thoracolumbar spine were normal.  The examiner 
specifically noted that there was no additional loss of 
motion due to painful motion, weakness, impaired endurance, 
fatigue, flares, or incoordination.  

At VA neurological examination provided on the same day, the 
veteran's complaints were similar.  The diagnosis was 
cervical spine dysfunction with paresthesias consistent with 
C-6 dermatome.  

At his personal hearing before the undersigned in May 2007, 
the veteran testified that his back and neck symptoms had 
definitely worsened since his July 2006 VA examination.  

At examination in October 2007, the veteran reported missing 
approximately 10 days of work related to his neck/back 
condition over the past year.  No prolonged absenteeism was 
noted and the missed days were single days.  The examiner 
specifically noted that there was no history of flaring pains 
in the cervical or lumbar spine segments greater than 24 
hours or incapacitating pain requiring bedrest ordered by a 
physician.  The veteran indicated that his lumbar spine pain 
was worse than the neck pain.  He could only walk 
approximately 8 blocks before the onset of pain.  He did not 
use assistive devices or a back brace and there was no 
history of bowel or bladder dysfunction.  There was no 
history of foot drag or drop.  

On examination, the veteran would repeatedly popped his neck 
volitionally by a sudden rapid snap of his head.  Upper torso 
posture and carriage appeared normal.  His gait was 
reciprocal, balanced, and no gait abnormality was detected.  
In the sitting, relaxed position, the cervical alignment 
appeared normal.  There was maximal tenderness to palpation 
in the posterior midline at the C5-C7 level.  There was 
symmetrical paraspinal muscle contour with bilateral lower 
cervical muscle tightness but no definite spasm.  Spurling 
test was negative for distal pain radiation; however, with 
left Spurling he complained of increased pain over the 
posterior lower paraspinal muscles at the cervical and on the 
right Spurling he had the same pain at the posterior cervical 
base involving the right paraspinal muscles.  On repetitive 
exertional testing, with resisted cervical flexion and 
extension, the veteran maintained full arc of motion through 
5/10 repetitions, after which he had increased cervical pain, 
and flexion/extension were decreased 10 degrees each at 10/10 
repetitions.  The examiner estimated that there was an 
additional 10 degrees of flexion and 10 degrees extension 
functional impairment of the cervical spine on the basis of 
repetitive use due to pain with use and limited endurance.  
Primary weakness, fatigability and incoordination were not 
characteristic.  Pain with use was the major functional 
impact.  

Regarding the thoracic spine, there appeared to be normal 
contour with no definite kyphotic accentuation identified.  
At the T9 level, there was no palpable increased prominence; 
however, there was increased left paraspinal muscle tightness 
at the T9 level without pain radiation.  

Regarding the lumbar spine, there was no loss of the lumbar 
lordodic curvature.  There was tenderness to palpation in the 
midline at L4-5 with bilateral paraspinal muscle tenderness, 
greater on the left and without spasm.  There was minimal 
tenderness over the sciatic notch with left hip flexion.  
With range of motion testing, the veteran complained of 
increased pain through the T9 spine level area of the old 
fracture.  Remarkably, when requested to perform toe touches, 
the veteran reported that he could not bend through the back 
more than 45 degrees because his knees gave way and his back 
pain increased.  On repetitive exertional testing, at 1/10 
toe touches, lumbar flexion was 0-45 degrees, and he objected 
to further attempts at toe touches without knee bending.  At 
4/10 toes touches, lumbar flexion decreased to 0-35 degrees, 
and he indicated that there was too much pain in the low back 
to continue.  The examiner estimated that there was an 
additional 10 degrees flexion functional impairment of the 
thoracolumbar spine on the basis of repetitive use due to 
pain with use and limited endurance.  Primary weakness, 
fatigability, and incoordination were not characteristic.  
Pain with use had the major functional impact.  

The diagnosis was:  multilevel degenerative disk disease of 
the cervical spine with cervical-6 radiculitis and congenital 
central canal stenosis; T9 compression fracture, healed and 
stable; and L4-L5 degenerative disc disease with mild left 
sciatica.  The examiner concluded that there was no pathology 
such as muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal curvature such as 
scoliosis, reversed lordosis or abnormal kyphosis.  There was 
no ankylosis of the lumbar or cervical spine segments.  The 
examiner also indicated that the L4-5 and the cervical disc 
disease was related to the service-connected disabilities.  
No incapacitating episodes of intervertebral disc syndrome 
were identified.  The examiner indicated that he was unable 
to delineate actual range of motion due to organic basis 
versus volitional efforts, but observed effort to be 
incomplete.  Finally, the examiner opined that the veteran's 
complaints of pain intensity in the neck, upper and lower 
back seemed somewhat out of proportion to the clinical 
findings; however, the chronic pain could be reflective of 
low pain threshold.  The examiner pointed out that the 
veteran's continued request for surgery for the T9 fracture 
was perplexing since the neurosurgeon did not recommend 
surgical treatment, and by the veteran's current statements, 
it was only his lower back that was his primary problem, 
rather than his neck; and, the thoracic area was only 
problematic with overuse.  The examiner also noted that 
current lumbar flexion measurement was markedly decreased 
since the 7/06 VA examination, even though the veteran's 
symptoms were noted to be stable on the March 2007 clinical 
evaluation.  The examiner explained that although lumbar 
flexion was objectively measured, the extent/degree of lumbar 
flexion achieved was directly related to the veteran's 
volitional effort and the veteran seemed to have flexion 
immobility secondary to pain perception and not to anatomic 
changes.  

The veteran's service-connected lumbar spine disability and 
cervical spine strain have both been rated as 20 percent 
disabling since the effective date of service connection.  
The initial claims for service connection, on which the 
initial ratings are based, were received in July 2003.  
Several months earlier, in September 2002, amended 
regulations governing ratings for intervertebral disc 
syndrome were made effective.  Then, during the course of 
this appeal, in September 2003, the regulations governing 
rating all other service-connected disabilities of the spine 
were amended.  Generally, where the rating criteria are 
amended during the course of the appeal, both the former and 
the current schedular criteria are considered.  Should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  

In other words, revised regulations for intervertebral disc 
syndrome (Diagnostic Code 5293) were made effective in 
September 2002, and revised regulations for all other 
disabilities of the spine were made effective in September 
2003.

In this case, the veteran's claim was filed after the revised 
regulations pertaining to intervertebral disc syndrome became 
effective, but before the rest of the criteria pertaining to 
all other disabilities of the spine were revised.  As such, 
the Board may only consider the revised criteria pertaining 
to intervertebral disc syndrome; however, both the old and 
amended criteria pertaining to all other disabilities of the 
spine, including limitation of motion codes, have been 
considered in this decision.  

The veteran's service-connected lumbar spine disability was 
initially rated as 20 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5285-5292 (pre-9/26/03).

Prior to the September 2003 regulatory change, Diagnostic 
Code 5292 governed limitation of motion of the lumbar spine.  
Diagnostic Code 5292 (2002) provided for the assignment of a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent disability evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.  A 40 percent rating is the maximum allowable 
rating under Diagnostic Code 5292.

Prior to the regulatory change, Diagnostic Code 5285 provided 
the criteria for rating residuals of a fractured vertebra.  
Under Diagnostic Code 5285 (2002), a 100 percent rating was 
assigned for residuals of a fractured vertebra with cord 
involvement, being bedridden, or requiring long leg braces.  
A 60 percent rating was assigned under Diagnostic Code 5285 
(2002) for residuals of a fractured vertebra without cord 
involvement, where there was abnormal mobility requiring neck 
brace (jury mast).  In other cases, the 2002 regulations 
instructed to rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5295 (2002) which evaluates 
lumbosacral strain, which provided for the assignment of a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  A 40 percent rating 
was the maximum allowable rating under Diagnostic Code 5295.

Prior to the regulatory change, the criteria allowed for 
separate ratings for the thoracic (dorsal) spine segment and 
the lumbar spine segment.  Under Diagnostic Code 5291, a 
noncompensable rating was assigned for slight limitation of 
the motion of the dorsal spine; and a 10 percent rating was 
assigned for both moderate and severe limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002).  

The veteran's service-connected cervical spine strain is 
separately rated as 20 percent disabling, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (pre-9/26/03) for 
limitation of motion of the cervical spine.  

Prior to the September 2003 regulatory change, Diagnostic 
Code 5290 (2002) which evaluates limitation of motion of the 
cervical spine, provided for the assignment of a 10 rating 
for slight limitation of motion of the cervical spine, a 20 
percent rating for moderate limitation of motion of the 
cervical spine, and a 30 percent rating for severe limitation 
of motion of the lumbar spine.  A 30 percent rating was the 
maximum allowable rating under Diagnostic Code 5290.  

Diagnostic codes pertaining to ankylosis are considered but 
are not applicable in this case because the veteran does not 
have ankylosis of the lumbar or cervical spine segments 
(Diagnostic Codes 5289 and 5287, respectively).  

Regarding both the lumbar and cervical spine segments, 
arthritis is rated pursuant to Diagnostic Code 5003 and 5010.  
Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  

Applying the criteria to the veteran's back disabilities, 
prior to the September 2003 regulatory change, the criteria 
are not met for the assignment of a rating in excess of 20 
percent for either the service-connected lumbar spine 
disability or the service-connected cervical strain, based on 
the medical evidence of record that shows a moderate 
limitation of motion of the lumbar spine, as well as muscle 
spasms on examination.  The criteria for the assignment of a 
rating in excess of 20 percent are not met for the 
lumbosacral strain under either Diagnostic Code 5292 or 5295 
because severe limitation of motion of the lumbar spine is 
not demonstrated and severe lumbosacral strain is not shown, 
as there is no evidence of listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion , osteoarthritic changes, or narrowing of joint space.

Similarly, a rating in excess of 20 percent is not applicable 
under any other spine code because there is no ankylosis, and 
the T9 fractured vertebra does not result in a demonstrable 
deformity of the vertebral body.  

A separate compensable rating for limitation of the thoracic 
(dorsal) spine is not for application in this case, because 
the medical evidence of record does not show that the veteran 
has more than slight limitation of motion of the thoracic 
spine.  In addition, because the cervical and lumbar spine 
disabilities result in compensable limitation of motion, a 
separate rating based solely on arthritis is not applicable.  
Importantly, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

Thus, prior to the regulatory change (pre-September 2003), 
the criteria are not met for the assignment of ratings in 
excess of 20 percent rating for the service-connected lumbar 
spine disability with T9 compression fracture and/or the 
service-connected cervical spine strain.  

Now it must be determined whether the criteria are met for 
higher ratings under the new rating formula, keeping in mind 
that any rating assigned under the new rating formula could 
not be made effective until September 26, 2003, as the new 
rating formula for the spine became effective September 26, 
2003.  Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Importantly, the revised criteria rate the lumbar 
and thoracic spine as a single spine segment (thoracolumbar) 
separate from the cervical spine.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine limited to 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. 

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2003).

The examiner in October 2007 noted that the veteran's 
service-connected thoracolumbar and cervical spine 
disabilities included degenerative disc disease.  Thus, 
ratings based on intervertebral disc syndrome must be 
considered.  The evidence in this case shows that the veteran 
does not have incapacitating episodes of intervertebral disc 
syndrome; thus, a rating in excess of 20 percent is not 
warranted based on incapacitating episodes of intervertebral 
disc syndrome for either the thoracolumbar or cervical spine 
segments.  

The ratings pertaining to arthritis did not change, and as 
noted above, a separate rating for arthritis is not warranted 
because the veteran has demonstrated compensable limitation 
of motion of the thoracolumbar spine and the cervical spine.  

A rating in excess of 20 percent is not applicable for the 
service-connected lumbar spine disability under the revised 
criteria because the evidence has never shown forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Similarly, a rating in excess of 20 percent is not applicable 
for the service-connected cervical spine strain because the 
evidence has never shown forward flexion of the cervical 
spine limited to 15 degrees or less, or ankylosis of the 
cervical spine.  

Consideration has been given to awarding a higher rating 
based on the provision of 38 C.F.R. § 4.40.  Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
this case, veteran demonstrates pain on motion.  However, he 
does not demonstrate enough additional range of motion loss 
due to pain on use or during flare-ups such that the next 
higher rating should be assigned.  The 20 percent ratings 
currently assigned take into account the veteran's 
demonstrated pain on motion.  Furthermore, the examiner in 
October 2007 specifically indicated that the veteran's 
limitation of motion on examination was not consistent with 
outpatient treatment records, or objective findings on x-
rays, MRI, and CT scans.  

There is no doubt that the veteran has back and neck pain; 
however, the medical records reflect that the 20 percent 
ratings currently assigned are appropriate given the 
objective findings and the examiner's opinions of record.  
Surgery has not been recommended, the veteran does not have 
incapacitating episodes of intervertebral disc syndrome, and 
frequent hospitalizations are not shown.  

At not time during the pendancy of the claims have the 
service-connected thoracolumbar and cervical spine 
disabilities been more disabling than currently rated.  Thus, 
"staged" ratings are not assigned for the service-connected 
lumbar spine disability and cervical strain.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The severity of the veteran's thoracolumbar and cervical 
spine disabilities more nearly approximate the criteria for 
the assignment of the currently assigned 20 percent ratings 
under the old, and the revised rating criteria.  The 
preponderance of the evidence is against the claims for 
higher initial ratings for the service-connected lumbar spine 
disability and cervical strain; there is no doubt to be 
resolved; and increased initial ratings are not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 20 percent for the service-
connected cervical spine strain is denied.  

An initial rating in excess of 20 percent for the service-
connected compression fracture, T9, with lumbosacral strain, 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


